DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims filed on 12/30/2020. Claims 1 – 14 are currently pending.

Election/Restrictions
Applicant’s election of Group I (claims 1 – 12) in the reply filed on 12/30/2020  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant’s election without traverse of Group I (claims 1 – 12) in the reply filed on 12/30/2020 is acknowledged.  Accordingly claims 13 and 14 have been withdrawn from consideration as non-elected.  Claims 1 – 12 are examined.

Claim Objections
Claims 1, 4, 11 and 12 are objected to because of the following informalities:  
the phrase “the combustor” in line 9 of claim 1 should be changed to - - the at least one combustor - - for proper clarity and antecedent basis;
the phrase “the combustor” in line 12 of claim 1
the phrase “the first combustion line” in line 2 of claim 4 should be changed to - - each first combustion line - - for proper clarity and antecedent basis (see annotated applicant fig. 1 below);
the phrase “the first turbocharger” in line 2 of claim 11 should be changed to - - each first turbocharger - - for proper clarity and antecedent basis; and
the phrase “the first turbocharger” in line 2 of claim 12 should be changed to - - each first turbocharger - - for proper clarity and antecedent basis.
Appropriate correction is required.

    PNG
    media_image1.png
    774
    581
    media_image1.png
    Greyscale
[AltContent: textbox (a first first combustion line)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a second first combustion line)][AltContent: arrow][AltContent: arrow]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the second turbocharger” in line 8.  It is unclear which second turbocharger is being referred to in the scenario wherein there is more than one second turbocharger. For example it is not clear if the requirement is that the second combustion line must supply 1) just one of a plurality of second turbochargers or 2) all of a plurality of second turbochargers.
Claim 8 recites “the first air line” in line 3.  It is unclear which first air line is being referred to (there is a first air line in each supercharger system of claim 1).  The metes and bounds of the claim are not clear because it is not clear if 1) each supercharger requires the heat exchanger; or 2) only one supercharging system requires the heat exchanger.  Consequently the public would not know when the claim is infringed (MPEP 2173.02 II).  In contrast for example claim 6 specifies the intercooler is required for each supercharger system.
Claim 8 recites “the turbine of the second turbocharger” in lines 3-4.  It is unclear which turbine of the second turbocharger is being referred to (there is a turbine of the second turbocharger in each supercharger system of claim 1).  The metes and bounds of the claim are not clear because it is not clear if 1) each supercharger requires the heat exchanger; or 2) only one supercharging system requires the heat exchanger.  
Claim 9 recites “the turbine of the second turbocharger” in lines 2-3.  It is unclear which turbine of the second turbocharger is being referred to (there is a turbine of the second turbocharger in each supercharger system of claim 1).  The metes and bounds of the claim are not clear because it is not clear if 1) each supercharger requires the heat exchanger for example; or 2) only one supercharging system requires the heat exchanger.  Consequently the public would not know when the claim is infringed (MPEP 2173.02 II).  In contrast for example claim 6 specifies the intercooler is required for each supercharger system.
Claim 10 recites “the first combustion line” in lines 3-4.  It is unclear which first combustion line is being referred to (there is a first combustion line in each supercharger system of claim 1).  The metes and bounds of the claim are not clear because it is not clear if 1) each supercharger requires the reciprocating engine and accompanying structure (i.e. activation line and valves) for example; or 2) only one supercharging system requires the reciprocating engine and accompanying structure.  Consequently the public would not know when the claim is infringed (MPEP 2173.02 II).
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2013/0074516 A1 (Heward).
As to claim 1, Heward teaches (fig. 10 below) a turbo cluster gas turbine system comprising: at least one combustor 10 configured to combust a fuel (par. [0042]) to generate a combustion gas (exiting turbine 10 labeled as Q); an output turbine 6 configured to be driven with the combustion gas from the at least one combustor 10; and a supercharging system (78 80 76; 44 22 20) configured to supply compressed air to be supplied to the at least one combustor 10, wherein the supercharging systems includes: 
a first turbocharger 78 80 76 having a rotation shaft 80 formed separately from a rotation shaft 8 of the output turbine 6 and configured to be driven with the combustion gas from the combustor 10; 
a first air line for supplying compressed air compressed by a compressor of the 1; and 
a first combustion gas line for supplying the combustion gas from the combustor to a turbine of the first turbocharger2, but does not explicitly teach a plurality of supercharging systems.

    PNG
    media_image3.png
    679
    851
    media_image3.png
    Greyscale
[AltContent: textbox (combustor 10)][AltContent: arrow][AltContent: textbox (first air line of first supercharging system)][AltContent: arrow][AltContent: textbox (second air line of first supercharging system )][AltContent: arrow][AltContent: textbox (first combustion gas line of first supercharging system)][AltContent: arrow][AltContent: textbox (second combustion  gas line of first supercharging system )][AltContent: arrow][AltContent: arrow]Although Heward does not explicitly teach a second turbocharger system, it has been held in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “the duplication of parts has no patentable significance unless a new and unexpected result is produced” (see 
As to claim 2, Heward teaches the current invention as claimed and discussed above.  Heward further teaches the supercharging system includes: at least one second turbocharger 44 22 20 having a rotation shaft 22 formed separately from the rotation shaft 8 of the output turbine 6 and the rotation shaft 80 of the first turbocharger 78 80 76; a second air line for supplying compressed air compressed by a compressor 44 of the second turbocharger to the compressor 78 of the first turbocharger; and a second combustion gas line for supplying the combustion gas exhausted from a turbine 76 of the first turbocharger to a turbine 20 of the second turbocharger, but does not explicitly teach each supercharging systems (i.e. a second turbocharger in each of the first and second supercharging systems).
Although Heward does not explicitly teach a second turbocharger system, it has been held in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “the duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04 VI. B.).  In the instant claim a second supercharging system including a second first air line and second first combustion line produces the expected result of increasing the compression of air entering compressor 4.
As to claim 4, Heward teaches the current invention as claimed and discussed above.  Heward further teaches (fig. 10 above) the output turbine 6 is provided in the first combustion gas line.
As to claim 6, Heward teaches the current invention as claimed and discussed above.  Heward further teaches (fig. 10 above and fig. 13; the intercooler 90 illustrated in fig. 13 can be employed in fig. 10; par. [0066], bottom) the supercharging systems includes an intercooler 90 (fig. 13) provided in the second air line (par. [0066], bottom), but does not explicitly teach each of the supercharging systems.
Although Heward does not explicitly teach a second turbocharger system, it has been held in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “the duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04 VI. B.).  In the instant claim a second supercharging system including a second first air line and second first combustion line produces the expected result of increasing the compression of air entering compressor 4..
As to claim 8, Heward teaches the current invention as claimed and discussed above.  Heward further teaches (fig. 10 above and fig. 13; the heat exchanger 86 illustrated in fig. 13 can be employed in fig. 10; par. [0066], bottom) a heat exchanger 86 for performing heat exchange between the compressed air flowing through the first air line and the combustion gas exhausted from the turbine of the second turbocharger (par. [0066], bottom), but does not explicitly teach each of the supercharging systems.
Although Heward does not explicitly teach a second turbocharger system, it has been held in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “the duplication of parts has no patentable significance unless a new and unexpected result is produced” 
As to claim 11, Heward teaches the current invention as claimed and discussed above.  Heward further teaches the first turbocharger 78 80 74 is configured to meet heat resistance against the combustion gas.  The turbine 76 first turbocharger is designed to expand a combustion gas combusted in combustor 10 in order to generate electricity.  Therefore during the generation of electricity the first turbocharger will be resistant to the heat from the combustion gas.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heward as applied to claim 2 above, and further in view of Pub. No.: US 2020/0191051 A1 (Homison).
As to claim 7, Heward teaches the current invention as claimed and discussed above, but do not explicitly teach the number of the first turbochargers and the number of the second turbochargers is 10 or more.
Homison teaches the number of turbochargers is a result effective variable (MPEP 2144.05 II. B.). For example Homison teaches (par. [0022]) a supercharging system may have any number of turbochargers and further that increasing the number of turbochargers permits 1) smaller size turbochargers that facilitate ease of assembly and repair and 2) use of additional intercoolers that increases efficiency.
Therefore it would have been obvious to one of ordinary skill in the art before the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heward as applied to claim 2 above, and further in view of US Patent 5943859 (Kawamura).
As to claim 9, Heward teaches the current invention as claimed and discussed above, but does not explicitly teach a heat exchanger for performing heat exchange between a heating medium and the combustion gas exhausted from the turbine of the second turbocharger; and a turbine configured to be driven with the heating medium exhausted from the heat exchanger.
Kawamura teaches a heat exchanger 4 6 for performing heat exchange between a heating medium (steam S) and the combustion gas exhausted from a turbine 15 of a turbocharger 3; and a turbine 5 configured to be driven with the heating medium exhausted from the heat exchanger 60.  Kurakawa further teaches a generator 20 coupled to an output shaft 21 of turbine 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Heward with the teachings of Kawamura .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heward as applied to claim 1 above, and further in view Pub No. US 20190195131 A1 (Zia) and US 20160153684 A1 (Lemieux).
As to claim 12, Heward teaches the current invention as claimed and discussed above, but does not explicitly teach the first turbocharger is a turbocharger designed for an automobile gasoline engine.
Zia teaches turbochargers for gas turbine systems may be off the shelf (COTS) turbochargers (par. [0036]); Lemieux teaches off the shelf turbochargers are automotive turbochargers and can be used without modification thereby reducing design, modification and assembly costs (pars. [0074] and [0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Heward with the teachings of Zia and Lemieux (i.e., to use off the shelf automotive turbochargers for the first turbocharger of Heward) for the purpose of facilitating using a turbocharger already designed and available thereby reducing design and production costs (Lemieux pars. [0074] and [0148]).

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. 2014/0306460 A1 (Donnelly) in view of Pub. No. US 20110252795 A1 (Heyes)
As to claim 1, Donnelly teaches (fig. 1 below) a turbo cluster gas turbine system comprising: at least one combustor 59 configured to combust a fuel (par. [0070], middle) to generate a combustion gas; an output turbine 63 configured to be driven with the combustion gas from the at least one combustor 59 (claim 1 does not require that the output turbine be connected directly to the combustor; this interpretation is consistent with applicant figure 10;  the output turbine 63 of Donnelly is driven with the combustion gas from Donnelly combustor 59 after the combustion gas is first expanded in turbines 60 and 61;); and a supercharging system (52 53) configured to supply compressed air to be supplied to the at least one combustor 59, wherein the supercharging systems includes: 
a first turbocharger 53 having a rotation shaft (fig. 1 below) formed separately from a rotation shaft (fig. 1 below) of the output turbine 63 and configured to be driven with the combustion gas from the combustor 59; 
a first air line for supplying compressed air compressed by a compressor 57 of the first turbocharger to the combustor3 59; and 
a first combustion gas line for supplying the combustion gas from the combustor to a turbine of the first turbocharger4, but does not explicitly teach a plurality of supercharging systems.

    PNG
    media_image5.png
    614
    460
    media_image5.png
    Greyscale
[AltContent: textbox (first air line )][AltContent: textbox (second air line )][AltContent: arrow][AltContent: textbox (first combustion gas line)][AltContent: textbox (second combustion  gas line )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Heyes teaches (fig. 2 below) arranging a first supercharging system in parallel with a second supercharging system the turbines “T” of each supercharging system supplying combustion gas to an output turbine in a similar manner to the supercharging system 52 53 of Donnelly supplying combustion gas to an output turbine 63..

    PNG
    media_image7.png
    677
    607
    media_image7.png
    Greyscale
[AltContent: textbox (output turbine )][AltContent: textbox (second air line )][AltContent: textbox (first and second supercharging systems arranged in parallel )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Donnelly in accordance with the teachings of Heyes (i.e., to duplicate the supercharging system of Donnelly, the duplicate or second supercharging system being arranged in parallel with the first supercharging system, the turbine 61 of each supercharging system supplying combustion gas to the output turbine 63, as taught by Heyes) for the purpose of facilitating ease of maintenance and repair and lower cost due to smaller size and lower weight of turbochargers and increase in efficiency of supercharging system (Heyes pars. [0018] through [0020]).
As to claim 2, Donnelly in view Heyes teach the current invention as claimed and discussed above.  Donnelly further teaches (fig. 1 above) the supercharging systems includes: at least one second turbocharger 52 having a rotation shaft (fig. 1 above) but does not explicitly teach each supercharging systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Donnelly in accordance with the teachings of Heyes (i.e., to duplicate the supercharging system of Donnelly, the duplicate or second supercharging system being arranged in parallel with the first supercharging system, the turbine 61 of each supercharging system supplying combustion gas to the output turbine 63, as taught by Heyes) for the purpose of facilitating ease of maintenance and repair and lower cost due to smaller size and lower weight of turbochargers and increase in efficiency of supercharging system (Heyes pars. [0018] through [0020]).
As to claim 3, Donnelly in view Heyes teach the current invention as claimed and discussed above in the claim 2 analysis including the plurality of supercharger systems.  Donnelly further teaches (fig. 1 above) the supercharging system 52 53 is configured to supply compressed air to the combustor 59, respectively (claim 3 is interpreted such that each of the plurality of superchargers individually supply a respective one of the plurality of combustors due to the use of the term “respectively”; e.g., see applicant fig. It has not been discussed so far the plurality of supercharging systems are configured to supply compressed air to the plurality of combustors, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Donnelly in accordance with the teachings of Heyes (i.e., to duplicate the supercharging system of Donnelly, the duplicate or second supercharging system being arranged in parallel with the supercharging system such that the first supercharging system 52 53 is configured to supply compressed air to the first combustor 59 and the second supercharging system 52 53 is configured to supply compressed air to the second combustor 59) for the purpose of facilitating ease of maintenance and repair and lower cost due to smaller size and lower weight of turbochargers and increase in efficiency of supercharging system (Heyes pars. [0018] through [0020]).
As to claim 5, Donnelly in view Heyes teach the current invention as claimed and discussed above.  Donnelly further teaches (fig. 1 above the supercharging systems includes a third combustion gas line (at 62) for supplying the combustion gas having passed through the turbine 61 of the second turbocharger 52 to the output turbine 63.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Donnelly in accordance with the teachings of Heyes (i.e., to duplicate the supercharging system of Donnelly, the duplicate or second supercharging system being arranged in parallel with the first supercharging system, the turbine 61 of each supercharging system supplying combustion gas to the output turbine 63, as taught by Heyes) for the purpose of facilitating ease of maintenance and repair and lower cost due to smaller size and lower weight of .

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found regarding the limitations of claim 10 that describe an outlet of a reciprocating engine being combined with the first combustion line of Heward or Donnelly.  An outlet can be an exhaust line, oil pan drain line, transmission drain outlet, etc.  The term “line” is interpreted as “piping for conveying a fluid (such as steam)” (Merriam-Webster online).
Pub. No.: US 2014/0366547 A1 (Kraft) teaches (fig. 1) a reciprocating engine exhaust gas 34 being combined with exhaust gas 38 from a gas turbine.  However there is no teaching of the combined exhaust gas 40 being directed to a turbine of a turbocharger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including:
JPS55109726 teaches (fig. 2) arranging a first supercharging system in parallel with a second supercharging system wherein each supercharger system comprises two turbochargers in parallel was within the skill of an ordinary worker;
US Patent 9447754 B1 teaches the number of turbochargers of a supercharging system is result effective (i.e. using more rather than fewer turbochargers permits use of smaller turbochargers that results in improved rotational inertia characteristics decreasing turbo lag time and improving fuel economy; col. 2, ll. 41 to col. 3, l. 5).
Pub. No. 20150027115 A1 teaches first and second supercharging systems with each supercharging system including a first and second turbocharger (fig. 3); and
20200271066 A1 teaches a turbocharger 208 may include a generator on shaft 406 (fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARC AMAR/
Examiner
Art Unit 3741



/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase “for supplying compressed air compressed by a compressor of the first turbocharger to the combustor” is intended use (MPEP 2112.01 I.).  Air compressed by each of compressors 44 and 78 is supplied to combustor.
        2 The phrase “for supplying the combustion gas from the combustor to a turbine of the first turbocharger” is intended use (MPEP 2112.01 I.).  Combustion gas from combustor is supplied to each of turbines 76 and 20.
        3 The phrase “for supplying compressed air compressed by a compressor of the first turbocharger to the combustor” is intended use (MPEP 2112.01 I.).  Air compressed by each of compressors 55 and 57 is supplied to combustor 59.
        4 The phrase “for supplying the combustion gas from the combustor to a turbine of the first turbocharger” is intended use (MPEP 2112.01 I.).  Combustion gas from combustor is supplied to each of turbines 60 and 61.